DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2022 has been entered. 
Response to Amendments
Applicant's amendments filed 2/1/2022 to claim 19 has been entered. Claims 19, 22-30 and 33-35 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.	
Claim Interpretation
Claim 19 is drawn to a composition with “reduced” levels of leukocytes and platelets. Since the independent claim does not limit to the level which the leukocytes and platelets are reduced to, and does not limit to what the reduction is in comparison to for leukocytes and platelets, this limitation is broad to include all levels of leukocytes and platelets that are lower than maximal levels.
Claims 22-28 limit to properties of the composition when it is stored. Since products are static in time, and the claims do not recite product by process limitations of storing the product, these limitations are interpreted as inherent properties of the claimed composition.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 19, 22-30 and 33-35 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Yoshida et al (2007, Vox Sanguinis, 92, 22–31) as evidenced by Basu et al (2014, Indian Journal of Anaesthesia, 58(5): 529-537) and in view of Turecek et al (2001, WO2001010470A1; reference N).
Regarding claim 19, Yoshida teaches a method of reducing damage to a human red blood cell transfusion sample during storage by depleting oxygen from a red blood cell sample, and Yoshida teaches that the depleted of oxygen to a level between 3-7 torr (mmHg) (see abstract, last paragraph of Introduction and first paragraph of section I of Materials and Methods, page 23, and Figure 1). Regarding claim 19, Yoshida teaches the red blood cells were prepared by spinning down whole blood followed by manual separation of the cells, and that the following steps were done using sterile conditions (see page 23). Basu is an inherency reference cited solely as evidence that spinning down whole blood inherently separates the red blood cell fraction and a platelet rich plasma fraction (see page 530). Therefore Yoshida’s red blood cells obtained by spinning down whole blood reads on “packed red blood cells” and “reduced” levels of leukocytes and platelets. Regarding claims 19 and 29-30, Yoshida teaches the stored red blood cells in acidic solutions with a pH of between 6.32 and 6.72 (see abstract, methods and Table 1). Regarding claim 19, Yoshida teaches that the treatment with CO gas exchange also “effectively removed CO2” (removal CO2 reads on less than 5 mmHg) (see page 29). Yoshida Regarding claims 33-35, Yoshida teaches the solution comprises an anticoagulant, CP2D, and that AS-3 solution is used (reads on comprising nutrients and saline) (see page 23).  
Claims 22-28 limit to properties of the composition when it is stored. Since products are static in time, and the claims do not recite product by process limitations of storing the product, 
Yoshida does not explicitly state that the CO2 in the composition is less than 5 mmHg of that the blood product is free of pathogens.
Regarding claim 19, Turecek teaches that it is useful to remove pathogens from biological samples, including blood products, and Turecek teaches methods of removing pathogens from biological samples, including blood products. (see pages 1-3)
It would have been obvious to combine Yoshida and Turecek to remove any pathogens from Yoshida’s blood product. A person of ordinary skill in the art would have had a reasonable expectation of success in to removing any pathogens from Yoshida’s blood product because Turecek teaches pathogens can be removed from biological samples, including blood products. The skilled artisan would have been motivated to remove any pathogens from Yoshida’s blood product because Turecek teaches that it is useful to remove pathogens from biological samples, including blood products.
	Yoshida does not explicitly state that the CO2 in the composition is less than 5 mmHg, but since Yoshida teaches their treatment “effectively removed CO2” from their product, it appears that Yoshida’s product has less than 5 mmHg CO2 remaining and is therefore either identical or an obvious variant of the claimed product. A person of ordinary skill in the art would have also had a reasonable expectation of success in reducing the CO2 to less than 5 mmHg because Yoshida teaches that the CO2 is effectively removed. The skilled artisan would have been motivated to reduce the CO2 to less than 5 mmHg because Yoshida teaches that the CO2 is effectively removed.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claims 19, 22-28 and 33-35 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Fuchs et al (1988, J. Exp. Biol., 457-477) in view of Turecek et al (2001, WO2001010470A1). 
Regarding claim 19, Fuchs teaches modeling hypoxia occurs naturally in organisms, and Fuchs teaches modeling these conditions by combining blood with acidified solutions (see pages 458-459). Regarding claim 19, Fuchs teaches samples wherein the oxygen level is less than 10 mmHg and samples wherein the carbon dioxide level is less than 5 mmHg (see Table 1). Regarding claims 33-35, Fuchs teaches the solutions further comprised an anticoagulant, heparin, and nutrients such as salts and specifically hydrochloric salt (reads on saline) (see pages 458-459).
Fuchs does not teach that the blood product is free of pathogens.
Regarding claim 19, Turecek teaches that it is useful to remove pathogens from biological samples, including blood products, and Turecek teaches methods of removing pathogens from biological samples, including blood products. (see pages 1-3)
It would have been obvious to combine Fuchs and Turecek to remove any pathogens from Fuchs’ blood product. A person of ordinary skill in the art would have had a reasonable expectation of success in to removing any pathogens from Fuchs’ blood product because Turecek teaches pathogens can be removed from biological samples, including blood products. The skilled artisan would have been motivated to remove any pathogens from Fuchs’ blood product because Turecek teaches that it is useful to remove pathogens from biological samples, including blood products.
Regarding the limitation of “packed red blood cells”, Fuchs’ blood is in a sample chamber which reads on the broadest reasons interpretation of packed. As discussed in the claim interpretation, the limitations of “oxygen and carbon dioxide depleted” and “reduced” levels of leukocytes, platelets, and pathogens are broad. Since Funchs’ sample does not 
Claims 22-28 limit to properties of the composition when it is stored. Since products are static in time, and the claims do not recite product by process limitations of storing the product, these limitations are interpreted as inherent properties of the claimed composition. Since Funchs anticipates the claimed structure of the composition, Funchs’ composition also anticipates these inherent properties. 
Response to Arguments
Applicant's arguments filed 2/1/2022 have been fully considered but they are not persuasive. 
Applicant alleges that Yoshida does not explicitly teach that the pathogens are removed noting that Yoshida does not mention pathogens. However, the newly cited Turecek reference is now cited for the teaching and motivation to remove pathogens from blood products. Therefore this new limitation is obvious over the combination of the references. 
Applicant alleges that Yoshida does not explicitly teach that the O2 is less than 10 mmHg and that the CO2 is less than 5 mmHg in the product. However, as stated above Yoshida does explicitly teach that the O2 is less than 10 torr (mmHg) see for example section I of Materials and Methods, page 23, and Figure 1. Furthermore, as stated above, while Yoshida does not explicitly state that the CO2 in the composition is less than 5 mmHg, since Yoshida teaches their treatment “effectively removed CO2” from their product, it appears that Yoshida’s product has less than 5 mmHg CO2 remaining and is therefore either identical or an obvious variant of the claimed product. Furthermore, a person of ordinary skill in the art would have also had a reasonable expectation of success in reducing the CO2 to less than 5 mmHg because Yoshida teaches that the CO2 is effectively removed. The skilled artisan would have been motivated to reduce the CO2 to less than 5 mmHg because Yoshida teaches that the CO2 is effectively removed. Therefore this argument is not persuasive. 
Conclusion
No claims are free of the art. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A MCNEIL/Examiner, Art Unit 1653